 532DECISIONSOF NATIONALLABOR RELATIONS BOARDAutomated Business Systems,a Division of LittonBusiness Systems, Inc., a Subsidiary of Litton Indus-tries, Inc.andLocal 432, International Union ofElectrical,Radio and Machine Workers,AFL-CIO.Cases 22-CA-4795 and 22-RC-5124August 14, 1973DECISION AND ORDEROn August 14, 1972, Administrative Law Judge'Arnold Ordman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, with certain modifica-tions set forth below.This case presents the situation of an incumbentunion whose continuing majority status is challengedby the employer. While it has not been proved thatRespondent committed any unfair labor practicesconcurrent with its initial assertion that the Unionhad lost its majority status, it committed unfair laborpractices later in connection with a representationelection being held by consent of the parties to settlethe question of the Union's status. The problem is,essentially, whether it is necessary and appropriate toorder Respondent to bargain with the Union in ordereffectively to remedy the unfair labor practices com-mitted.The Union was certified by this Board in 1954 asthe exclusive bargaining representative for a unit ofemployees of Respondent's predecessor as employer.A series of collective-bargaining agreements ensued,the latest running from 1969 to September 1971, be-tween Respondent and the Union, covering a unit ofapproximately 140 employees.Beginning in May 1971, some employees distribut-ed handbills at the plant gates indicating their dissa-tisfaction with the Union. The Union filed chargeswith the Board alleging that Respondent had unlaw-fully assisted these dissident employees. On July 16 2the Regional Director issued a complaint pursuant tothose charges. On July 19 a decertification petitionwas filed with the Board, pursuant to Section9(c)(1)(A) of the Act., asserting that the Union was nolonger the representative of a majority of the employ-ees in the unit. The unfair labor practice charges andiThe title of"Trial Examiner"was changed to "Administrative LawJudge" effective August19, 19722All dates given hereafter,unless otherwise designated,are in 1971complaint having raised serious questions concerningthe ability of employees in the unit to vote their freechoices in the contemplated election,' the RegionalDirector, on July 29, dismissed the decertification pe-tition.4Meanwhile, on July 1, the Union had requestednegotiations for a new contract. Respondent repliedon July 29 that it would not negotiate because it hada reasonable doubt as to the Union's majority status.It did not, however, withdraw recognition for purpos-es of administering the expiring contract. The Unionfiled another charge, alleging that Respondent unlaw-fully refused to bargain.After the decertification petition was dismissed bythe Regional Director, Respondent was informed bythe decertification petitioner's attorney that he wasappealing the dismissal to the Board, and he main-tained that, since it was contended that the Union nolonger represented a majority of the employees,Respondent's entering into contract negotiations withthe Union would be in violation of the Act. A fewweeks later, on September 8, the petitioner's attorneywrote to Respondent that the decertification petitionwas supported by "71 cards" filed with the Board'sRegional Office, "representing a majority of thoseemployed in the unit." Still later, an employee activein the dissident movement told Respondent therewere more than 80 "cards" on file with the Board.On September 20, the Regional Director issued acomplaint pursuant to the charge of unlawful refusalto bargain. On September 23, the Union, citing theissuance of the complaint, again requested contractnegotiations and attached to its request a petition pur-portedly signed by over 90 employees in support of itsrequest. On September 28, noting the recent issuanceof the complaint alleging unlawful refusal to bargain,the Board sustained the Regional Director's July 29dismissal of the decertification petition.' Also on Sep-tember 28, Respondent addressed a letter to its em-ployees telling them that the decertification petitionhad been "blocked" by the Union's filing of the vari-ous charges, that the charges were groundless, thatresolution of them would require "a trial and perhapslengthy appeals," and that until they were resolved"your company cannot recognize the union." The let-ter goes on to say that the various claims to majoritysupport could best be decided in a secret ballot elec-tion, that the Company would "settle the charges3 The complaint alleged,inter aha,that Respondent permitted employeesto circulate the decertification petition during working hoursSeeHolt Bros,146 NLRB 383,Edward J Schlachter Meat Co, Inc,100NLRB 11715Although the Board based its affirmance on the subsequent issuance ofthe refusal-to-bargain complaint, it did not intend, nor does it now suggest,that it was improper for the Regional Director to have dismissed the petitionbecause of the unresolved charges of unlawful assistance, upon which anearlier complaint had been issued205 NLRB No. 35 AUTOMATED BUSINESS SYSTEMS533against it in order to make an election possible," andthat the Union should be agreeable to such a resolu-tion if it truly represented a majority.The collective-bargaining agreement expired onSeptember 30, 1971. The unfair labor practice com-plaints were consolidated for hearing and went to trialon October 13. After evidence was taken for severaldays, the matter was adjourned and the partiesreached a "settlement" by which all the charges werewithdrawn, the Union filed a petition for certification,and Respondent agreed to a stipulation for certifica-tion upon consent election. The unit to which theparties agreed for purposes of the consent electionadded several job classifications and some employeesfrom another plant to the contract unit. The Adminis-trative Law Judge before whom the hearing had beenopened, by order dated December 22, 1971, approvedtheUnion's withdrawal of the charge, granted theGeneral Counsel's motion to withdraw the complaint,and closed the hearing.The election was scheduled for January 19, 1972,and resulted in a vote of 110 to 84 against the Union.Shortly before the election, Respondent engaged,inter alia,in the following conduct, which, in agree-ment with the Administrative Law Judge, we find tobe violative of Section 8(a)(1): The plant manageraddressed departmental groups of employees. Ac-cording to different accounts, the general tenor ofwhich was credited by the Administrative Law Judge,he stated that if the Union won the election a certainmajor item of production would no longer be pro-duced in the plant or he could not promise it wouldstay in the plant or he did not know what wouldhappen to it. A supervisor of about 45 employeesstated variously to at least three employees that if theUnion won the election the plant would close down,the Company would move or would probably move,and that a product would be transferred to anotherplant for production. Another supervisor, asked bytwo employees about rumors that the plant mightmove, said or implied that the plant or some of theproducts might well move out the day after the Unionwon the election.We agree with the Administrative Law Judge thatRespondent, by its conduct, rendered the results ofthe election unreliable, and that the effects of its inter-ference with employee rights cannot be expected to beremedied by the mere posting of a notice. We agreefurther, for the reasons stated hereafter, that a bar-gaining order is necessary to remedy Respondent'sunfair labor practices.The Administrative Law Judge concluded thatwhen Respondent, in response to the Union's Septem-ber 1971 demand, refused to bargain, its contempora-neous and subsequent actions showed that it was notrelying on an objective basis to justifyitsasserteddoubt as to the Union's continuing majoritystatus.We do not think the circumstances necessarily war-rant such a conclusion. Respondent knew that a de-certification petition had been filed. In addition, ithad been represented to Respondent by the thepetitioner's attorney and by another employee thatthe petition was supported by "cards" from a majorityof the employees. On the other hand, the Union repre-sented that it still had majority support,and it sentRespondent a petition which purported to prove it. Inthese circumstances,Respondent could not placegreat reliance on the solidity of either asserted majori-ty,but there may have been enough to justify adoubt .6 As to the charges that Respondent unlawfullyassisted the decertification petitioners,it is true, as theAdministrative Law Judge suggests, that theRegionalDirector found enough merit in the chargesto issuea complaint. But the allegations of the complaint werenot litigated to the point of decision, and it is improp-er to argue from the mere issuance of the complaintthat Respondent may not have asserted its doubt ofmajority status in a context free of unfair labor prac-tices.Nor do we think that Respondent's later viola-tions of Section 8(a)(1) necessarily estop it fromrelying on the objective considerations on which itjustifies its earlier doubt.'We would emphasize, rath-6 CfNewhouseBroadcastingCorporation d/b/a WAPI-TV-AM-FM,197NLRB 885, ALJD II C. After thebriefs were receivedby theBoard in theinstant case,the Board issued its decision inTelautograph Corporation,199NLRB No 117, in which a majority of theBoard held that where a decertifi-cation petitionis filed whichraises a real question concerning representation,the employer may not bargain with the incumbent union over a new contractuntil the question concerning representation has been settled by the Board.WereRespondent here relying on the filing of the decertification petitionalone to justify its refusal to bargain,we might arguably have to considerwhetherTe/autographis applicable to a situation where the decertificationpetition has been dismissedpursuantto the Board's "blocking charge" policyand that blocking charge islater withdrawnIn any event, the bargainingorder herein is given toremedy subsequentunfair labor practices,and we arenot finding that an unfairlabor practiceoccurred here when bargaining wasdemanded and refused in September1971The bargainingorder remedy wegive here in no way is intendedto signifya change of position by any of themembers of the Boardon theTe/autographprinciple (Members Fanning andJenkins concurred inTelautographon other grounds.)7Member Fanning would find that Respondent did not assert its doubt ofmajorityin good faithThus, when the Unionrenewed its request to bargainon September23, 1971,Respondent communicateddirectly withthe employ-ees stating it would not recognizethe Union,that the best way to resolve thequestion concerning representationwas to havean election which the Unionwas blocking by filing chargesThe chargesreferred to were later withdrawnby the Unionduring the hearing on the earlier complaint,and the Union fileda petition for an election in return for Respondent's agreement to consentto an electionThoughRespondent did consent to an election,it thereaftercommitted the unfairlabor practiceslitigated herein, thus destroying theutility and fairness of the proceduresit proposedas the means of resolvingthe dispute Such action is the antithesis of a good-faith doubt of the lack ofthe Union'sstandingwith the employeesand warrants the inference thatRespondent did not assertits doubt of the Union's status in good faith butrather as a means of gaining time to undermine the Union's standing withthe unit employees SeeBallyCase and Cooler, Inc,172 NLRB 1127, enfd.416 F.2d 902 (C A 6, 1969)Member Fanning would therefore find a viola-tion of Sec.8(a)(5), and joins his colleagues in ordering Respondent toContinued 534DECISIONSOF NATIONALLABOR RELATIONS BOARDer, the significance of the later unfair labor practicesthemselves as the basis for our bargaining order here-in.We find, preliminarily, that the Union maintaineditsmajority status during the period in question. Un-der established Board precedent, there is a presump-tion that a union, after the expiration of a year fromthe date of its certification, continued to be the choiceof the employees in the unit as their exclusive bargain-ing representative.' Similarly, it is presumed that aunion retained its majority status in the unit estab-lished by its collective-bargaining agreement, even af-tertheexpirationofthatagreement.9Thispresumption is normally rebuttable (subject to theBoard's "contract-bar" doctrine) by competent evi-dence that the union no longer commands a majority,and even without such an affirmative showing an em-ployer may withhold further bargaining in reliance ona reasonably based doubt as to the continuing majori-ty.Establishment of a basis for a reasonable doubt,however, is not the same as establishing by affirmativeproof loss of majority.10Member Kennedy, while he acknowledges thatthere is a distinction between establishing a basis forreasonable doubt and proving loss of majority, never-theless equates the two in legal effect insofar as herelies on certainlanguage inStoner Rubber Company,Inc.,123 NLRB 1440, andLodges 1746 and 743, Inter-nationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO [United Aircraft Corporation] v.N.L.R.B.,416 F.2d 809 (C.A.D.C., 1969). InStonerRubber Co.,the employer withdrew recognition froman incumbentunion,asserting that it had a good-faithdoubt of the union's continued majority status, andunilaterally granted a wage increase. The Boardagreed unanimously that establishment of a good-faith doubt was sufficient to constitute a completedefense to the allegation that the employer had unlaw-bargain not only on the basis of the 8(a)(1) violations but also on the basisof an 8(a)(5) violation.8 Laystrom Manufacturing Co,151NLRB 1482,enforcement denied onother grounds359 F.2d 799 (C A. 7, 1966),Lloyd McKee Motors, Inc,170NLRB 1278.MemberKennedyfinds us to be in error in observing thatLaystromManufacturing Co., supra,was denied enforcement"on othergrounds" We citedLaystromabove onlyfor the proposition that such apresumption exists, and do not agree with Member Kennedy that the courtchallenged this proposition.The courtdisagreed with the Boardonly withrespect to the sufficiency of the evidence thatthe Employer's asserted doubtof the Union's continuing majority status was raised in good faith9Barrington Plaza andTragmew, Inc,185 NLRB962, enforcement deniedon other grounds subnomN L R. B v. Tragmew, Inc, and Consolidated Hotelsof California,470 F2d 669(C.A. 9, 1972);Emerson ManufacturingCompany,Inc,200 NLRB No. 33.While the bargaining unit originally certified in 1954has undergone certain changes, we find from the entire bargaining historysince the certification,involving both the Respondent and its predecessor,that the parties have at all pertinent times,and at least until Respondentrefused to negotiate a new agreementin 1971,treated the presumption ofcontinued majority as applicable to the unit we findappropriateherein.10 Lloyd McKeeMotors,Inc., supra,Celanese Corporation of America,95NLRB 664,BallyCaseand Cooler, Inc.,172 NLRB 1127, 1128.fully refused to bargain by its withdrawal of recogni-tion. A majority of the Board also concluded that theemployer had not acted unlawfully in making the uni-lateralwage increases. But the majority could notagree on a rationale for that conclusion. ChairmanLeedom concluded that unilateral changes were per-missible to the same extent as withdrawal of recogni-tion once a good-faith doubt of continued majoritystatus was established. Dissenting Members Fanningand Joseph Alton Jenkins, on the other hand, thoughtthat good-faith doubt was not a defense to a chargeof unlawful unilateral changes. Augmenting the Lee-dom view, to establish the Board's majority conclu-sion of no violation, was the opinion of MembersRodgers and Bean. In their view, an employer assert-ing a good-faith doubt of continuing majority statusmakes unilateral changes at his peril; if the majoritydid in fact continue there would be a violation ofSection 8(a)(5). They believed that the record did notestablish the continuation of majority status, as testedby the rule they enunciated therein:[T]o overcome the presumption of majority theemployer need only produce sufficient evidenceto cast serious doubt on the union's continuedmajority status. The presumption thenloses itsforce and the General Counsel must come for-ward withevidencethat on the refusal-to-bargaindate the union in fact did represent a majority ofemployees in the appropriate unit."It is this rationale which Member Kennedy wouldapply in the instant case, obliterating the distinctionmade in Section 8(a)(5) cases between good-faithdoubt of majority and actual loss of majority status byequating evidence of the first with proof of the sec-ond. This minority rationale has never been the ruleof law under which the question of actual loss ofunion majority has been resolved." The principle wefollow, rather, derives from the leading case ofCela-nese Corporation,95 NLRB 664.Celanesewas recog-nized as good law by all the Board Members inStonerRubber,although they disagreed as to whether it cov-ered situations involving unilateral changes. InCela-nese,where the principles of presumption of majority" 123 NLRB at 144512Lodges 1746 and 743, Machinists [United Aircraft],supra,involved onlythe questionof the employer'sbasis for asserting a doubt of the union'scontinuedmajoritystatus andwhetherthe withdrawal of recognition itselfviolated Sec. 8(a)(5) In dictumsetting forth the general legal principles itthought wereinvolved, the court recited part of theRodgers and Beanposition inStonerRubberTheissue that elicited that position inStonerwasclearly not presentinUnited Aircraft,and to theextent that the court maybe taken as having adoptedthat position,we respectfully disagree (SeediscussionofTaftBroadcasting,infra) AUTOMATEDBUSINESSSYSTEMSand rebuttal of presumption are set forth in detail andhave been followed ever since," the distinction be-tween good-faith doubt of continued majority andloss of majority is set forth with unmistakable clarity.The Trial Examiner inCelanesehad found that theunion's presumption of continuing majority statushad become "inapplicable" because of the lapse of 3years since its certification, or had been in any case"sufficiently rebutted" by the facts of the case. TheBoardmajority,whileagreeingwith the TrialExaminer's ultimate conclusion that the employer didnot violate Section 8(a)(5), expressly disavowed hisanalysis of the applicable legal principles, and wenton to explain:We believe that the answer to the questionwhether the Respondent violated Section 8(a)(5)of the Act . . . depends, not on whether therewas sufficient evidence to rebut the presumptionof the Union's continuing majority status or todemonstrate that the Union in fact did not repre-sent the majority of the employees, but uponwhetherthe Employer in good faithbelieved thatthe Union no longer represented the majority ofemployees.14After setting forth the now familiar doctrines withrespect to the presumption, its rebuttal, and the good-faith doubt, the Board majority found inCelanesethatthe respondent "acted in good faith in questioning theUnion's majority .. . " and that therefore "there is noneed to ascertain whether the Union in fact repre-sented a majority of the Respondent's employees"15And inLloyd McKee Motors, Inc., supra,the Boardobserved: "While these factors may not, in and ofthemselves, establish as a fact a loss of majority, weare of the opinion that taken in their totality theypresent an objective basis which could furnish reason-able grounds for Respondent to believe in good faiththat the Union had lost its majority status." 16Clearly, therefore, the Board's view is that rea-sonably based doubt and majority status are separateissues,and it does not consider evidence establishingthe former as resolving the latter.Dictum in the recent case ofTaft Broadcasting,WDAF-TV, AM-FM,201 NLRB No. 113, however,may appear to have obliterated this distinction by itsreliance upon the Rodgers-BeanStoner Rubberratio-nale quoted above.i3 See, e g.,cases cited in In8, supra14 95 NLRB at 671. See also 95 NLRB at 672, In 16i5Id.at 675i6 170 NLRB at 1279535However, the issue before the Board inTaft Broad-castingwas not whether the presumption of majorityhad been rebutted by an affirmative showing that theunion no longer commanded a majority. The issuewas, rather, whether the respondent had shown suffi-cient objective evidence to support its alleged good-faith doubt when it withdrew recognition." In such acase, as inCelanese,itwas unnecessary for the Boardto reach the question of whether the presumption hadbeen rebutted in fact, and the language indicating thatithad was gratuitous at best. Moreover, if theTaftBroadcastingpurported adoption ofStoner Rubberwere taken literally, it would mean that even where anemployer demonstrates a reasonably based doubt ofthe union's continuing majority and in reliance there-on withdraws recognition, he will have violated Sec-tion 8(a)(5) if the General Counsel is able to provethat the majority in fact continued. That would in-deed be a major departure from existing law." We donot intend to follow theStonerdictum fromTaftBroadcasting. 19We are not, in finding that the Union maintaineditsmajority status in the instant case, relieving theGeneral Counsel of the burden of proving majoritystatus as part of hisprima faciecase. The GeneralCounsel has proved the Union's certification and itscollective-bargaining agreement. These facts create,under the numerous cases we have cited, the presump-tion of majority status and serve to satisfy the GeneralCounsel's burden of proving representative status. Ofcourse, this is a rebuttable presumption which contin-ues in force only until rebutted.20 But, like other re-buttable presumptions it has the same force and effectas other forms of proof of facts, and is rebutted onlyby the kind of proof that would rebuta prima facieshowing established by other means. Far from beingan esoteric technicality, it is a recognition of the sim-ple principle that a status shown to exist is presumedto continue until shown to have ceased.21Respondent offered to prove in the instant case the17Taft Broadcasting,201 NLRB No 11319Recently, the Court of Appeals for the Sixth Circuit inN L R B vDayton Motels, Inc,474 F 2d 328 (1973), stated[E]ven if the Union is proved to be actually representative of a majority,the employer is not guilty of a Section 8(a)(5) violation if the employerhad a reasonably-grounded belief that the Union did not represent anuncoerced majority of its employeesA good-faith doubt excul-pates the employer even if the Union in fact represented a majority ofthe employeesi9Member Penello, who participated inTaft Broadcasting,would, on fur-ther consideration,approve theresult therein on the basis of theCelaneseandLaystrom Manufacturing Cocases, supraNothing stated herein is to be takenas indicatingthatMember Fanningnecessarily approves the result inTaftBroadcasting20CelaneseCorporation, supraat 672,Firestone Tire and Rubber Co,173NLRB 1179, 118021N L R B v Whittier Mills Co,I I I F 2d 474, 478 (C A. 5, 1940). 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber of cards that were filed in support of thedecertification petition. This would not, of course,have been sufficient to provea lossof majority statusfor the Union. Respondent did not offer either toattempt to authenticate the signatures on the "cards,"or to prove what the "cards" said. Had Respondent'slimited offer of proof been accepted, therefore, we stillcould not have determined whether "cards" weresigned by a majority of the employees, whether theywere merely "showing of interest" cards whereby theemployees who signed them requested that an electionbe held, or whether they were firm statements by theemployees that they no longer wished to have theUnion represent them. As we are giving Respondentthe benefit of a reasonably based doubt at the time ofitswithdrawal of recognition, Respondent could nothave been prejudiced by the Administrative LawJudge's refusal to compel the Regional Director tosupply a count of the cards, and it did not submit anyother evidence probative of the Union's lossof major-ity22In substance, the extent of the proof of "rebuttal"of the presumption in the instantcase isthat a decerti-fication petition was filed, and that Respondent wastold that the petition was supported by "cards" filedby a majority of the employees in the unit. Even theRespondent does not contend that this showing affir-matively rebuts the presumption so as to establish aloss of majority. In short, the evidence in the recorddoes not convince us that the presumption of continu-ing majority has been rebutted .21 The General Coun-selhas therefore sustained his burden of provingmajoritystatusduring the critical period. 24Inasmuch as the presumption of the Union's con-tinuing majority stands unrebutted, even though Re-spondent may have established its right to withholdbargaining at the time it asserted its doubt, this caseis properly treated as one where the Union has estab-lished its majority status prior to the contested elec-tion.The situation is therefore analogous to that of theoriginal organizationcasescoming under the sweep ofN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575(1969). In accordance with that decision and themany decisions we have rendered under its banner,our determination to be made here is whether, giventhe Union's majority status, Respondent committedunfair labor practices of a serious enough nature to22 CfFuqua Homes Missouri, Inc,201 NLRB No 1323We are not impressed with Respondent's protestations that, withoutbeing given access to the Board's records as to the number of "cards" filed,there was no way it lawfully could have proved the asserted loss of majoritystatus See,e g.,Wallace Company, Inc,174 NLRB 416,TesoroPetroleumCooration,174 NLRB 1285,Frito-Lay, Inc,151 NLRB 28.2fBarrington Plaza and Tragniew,Inc, supra,Bally Case and Cooler, Inc,suprawarrant the imposition of a bargaining order 25 It be-comes appropriate, therefore, to look more closelyinto the unfair labor practices that have been commit-ted.First, the plant manager told large numbers of em-ployees, in groups, that the fate of the "Mag-Ledger,"a product on which many employees, perhaps 25 or30, worked, was uncertain if the Union won the elec-tion.Accounts of his speeches varied frommere ex-pressions of uncertainty to an outright statement thatthe product would no longer be produced in the plant.In one form or another, the plant manager did indi-cate to the employees, as found by the AdministrativeLaw Judge, that a union victory would imperil thecontinuation of Mag-Ledger production in the plant.A supervisor of 45 employees had various conversa-tions in which he told employees that the plant wouldclose,would or probably would move, and that aproduct would be transferred if the Union won theelection.And a rumor of a plant-movingwas in theairwhen two employees asked another supervisorabout it and he told them or at least implied to themthat there would likely be a move of some productlinesimmediately upon a union victory. The plantmanager also made an unlawful promise of benefit ina memorandum distributed to all the employees onJanuary 11, 1972.It needs no extended discussion or lengthy list ofauthorities to demonstrate that threats of probableplant closings are among the mostserious and mostflagrant interferences with the right of employees todecide for themselves the question of union represen-tation.26A threat of moving the plant is intrinsicallyof almost equal coercive effect, and a threat of partialclosing or transferring is only slightly, if atall, lesscoercive. In a certain practicalsense,the threats oftotal or partial moving may well have been the mostcoercive to the employees involved here, because theknowledge or belief that Respondent could make suchtransfers to other of its own plants made the threatsthat much more believable 27 The fact that the threatswere made to a large number of employees and ema-nated from levels of management ranging from theplant manager to a low level supervisor is anotherimportant factor in evaluating the probableeffects on25 In analyzing this caseunderGisselPackingstandards we do not deal,asMember Kennedy suggests, with questionsof "good-faith doubt " Ourdiscussion of "good-faithdoubt" was limited to the analysis of theCelaneseline of casesvis-a-vis thecases purporting to followStoner Rubber,withrespect tothe duty tocontinue bargaining with an incumbent union forpurposes of Sec 8(a)(5)Regardless of whether it is still correct to use theterm "good-faith doubt" in that context, our decision that a bargaining orderis appropriatebecause of Respondent's violations of Sec 8(a)(I) door not inany sense involve "good-faith doubt" or the lack thereofanySee, e g,Gissel Packing Co, supra,615 62027 In this case Respondent'splants in Virginia and Massachusetts werementionedspecifically as possibletransfer locations for products to bemoved out AUTOMATEDBUSINESS SYSTEMS537the employees' ability to make a free choice in thefuture.We conclude that the instant case comes with-in the purview ofSinclair,one of the four cases in-volved inGissel Packing Co., supra,in that the unfairlabor practices committed here, in violation of Sec-tion 8(a)(1), were so coercive that a bargaining orderis the only available, effective remedy for them.The Union's majority was established in the con-tract unit, which was expanded for purposes of theJanuary 1972 election by including some previouslyexcluded classifications of employees and some em-ployees at another plant. We are satisfied that theemployees thus added by agreement did not consti-tute an accretion to the contract unit. As no bargain-ing occurred in the expanded unit and the Unionnever had the opportunity to establish its majoritystatus in that unit because of Respondent's interfer-ence with the election, we find that the contract unitis still the appropriate unit in which bargaining shouldtake place. We shall, to that extent, modify the recom-mended Order of the Administrative Law Judge, whowould have ordered bargaining in the expanded unit.We also modify the recommended Order to the extentthat it is based on a finding of a violation of Section8(a)(5), a finding which we find unnecessary to make.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as hereinmodified, and hereby orders that AutomatedBusinessSystems, a Division of LittonBusinessSystems, Inc.,a Subsidiary of Litton Industries, Inc., Carlstadt andClifton,New Jersey, its officers,agents, successors,and assigns, shall take the action set forth in the rec-ommended Order of the Administrative Law Judge,as modified below:1.Delete paragraph 1(c) and renumber paragraph1(d) accordingly.2.Substitute the following as paragraph 2(a):"(a)Upon request, bargain collectively in goodfaith with Local 432, InternationalUnion of Electri-cal,Radio and Machine Workers, AFL-CIO, as theexclusive bargaining representative of the employeesdescribed below, and embody in a signedagreementany understanding reached. The employees are:All production and maintenance workers, jani-tors, and truck drivers employed by the Employ-er at its Clifton, New Jersey, plant, excludingexpeditors, engineering, research and model shopemployees, technicians engaged in tests andtroubleshooting in final and sub-assembly, officeand clerical employees, professional employees,guards and supervisors as defined in the Act."3. In paragraph 2(b) delete the words "and Or-ange."4.Substitute the attached notice for the Adminis-trative Law Judge's notice.CHAIRMAN MILLER,dissenting in part:I agree with what is apparently the unanimous viewof my colleagues that on July 29, 1971, when Respon-dent suspended bargaining with the Union, it did soon the basis of objective evidence sufficient to castserious doubt on the Union's continuing majority sta-tus.Accordingly, I concur in their dismissal of the8(a)(5) allegations of the complaint.Iam, however, less satisfied than three of my col-leagues that the Union continued to represent a ma-jority of Respondent's employees;28 this being thecase, I am unwilling to join them in granting a bar-gaining order on the basis ofGisseltype rationale.InGissel, supra,the Union to which we granted thebargaining order had demonstrated a clear, currentmajority status.We have, to the best of my knowl-edge, required the showing of a majority in all bar-gaining cases followingGissel.By contrast, in the present case, the General Coun-sel relies solely upon the ordinary "presumption" ofmajority accorded an incumbent bargaining represen-tative.Absent any other evidence, that is sufficient tosupport a continued obligation to bargain. However,as all my colleagues recognize, the Respondent in thiscase has demonstrated a number of objective-notsubjective-facts giving rise to a doubt as to theUnion'scontinuingmajoritystatus.Prominentamong these facts was a decertification petitionwhich, Respondent alleges, was supported by "cards"filed by a majority of employees in the unit. While itis true, as my majority colleagues point out, that thisdoes not definitively establish that Respondent lost itsmajority, I believe they are applying a double stan-dard in relying on the fact that Respondent did notoffer to prove the precise content of the "cards" sup-porting the decertification petition.While these cardsor the decertification petition may not, as indicated,have proved loss of majority, they surely have at leastcounterbalanced the weight of the "presumption" ofmajority otherwise accorded. In my view, a presump-28Had Respondent committed no unfair labor practices, I question wheth-er proof by the General Counsel, at the hearing, that the Union in factrepresented a majority would have been sufficient to establish an 8(a)(5)violation See my separate position inTaft Broadcasting,WDAF-TV, AM-FM,201 NLRB No. 113, In.8 In this respect,Iagree with my colleaguesin the majority rather than with Member Kennedy 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, being something less than actual proof, may berebutted by something less than actual proof to thecontrary. In short, weighing the presumption againstthe proof offered by Respondent, I am totally unen-lightened as to whether the Union represented a ma-jority or not.This being the case, I am unwilling to enter a bar-gaining order merely because the Employer subse-quently engaged in some unfair labor practices. Itmay be that the gravity of the Employer's unfair laborpractices was sufficient to render the holding of a fairelection impossible. This, however, is not enough tojustify the issuance of a bargaining order in otherGisseltype cases, and I do not believe it is enough hereeither. To be sure, granting a bargaining order in thiscase might well be a deserved "penalty" against anerring employer; unfortunately, it may also be an un-justified penalty against the innocent employees who,before the Employer commenced committing any un-fair labor practices, evidenced their dissatisfactionwith this Union by filing an adequately supporteddecertification petition.Ibelieve the course of action which would bestsatisfy the purposes of the statute would be the is-suance of a Board Order remedying Respondent's un-fair labor practices, and the holding of a secondelection,because of the Employer's objectionableconduct. Issuance of a bargaining order is unwarrant-ed.MEMBER KENNEDY, dissenting in part:The majority is clearly correct in not finding a vio-lation of Section 8(a)(5) of the Act. I join my col-leagues in their conclusion that there was an"objective basis" to justify the Respondent's doubt oftheUnion's continuing majority status when it re-fused to bargain in response to the Union's September1971 demand. I join my colleagues in their conclusionthat Respondent's later violations of Section8(a)(1)do not "estop it from relying on the objective consid-erations on which it justified its earlier doubt." Themajority is also correct in its finding that "it is im-proper to argue from the mere issuance of the [earlier]complaint that Respondent may not have asserted itsdoubt of majority status in a context free of unfairlabor practices." Nor do I have any substantial dis-agreement with the majority's recitation of the factsherein.My real difference with the majority is their errone-ous conclusion that the Union's majority status is pre-sumed to continue in the old contract unit. Therebeing no proof in this record that the Union repre-sented a majority of the employees in an appropriateunit,I, like the Chairman, am unwilling to issue abargaining order in this case.The majority's conclusion with respect to the pre-sumption of majority is contrary to established law.The principles that govern withdrawal of recognitionof an incumbent union were articulated by the Dis-trict of Columbia Circuit Court of Appeals inLodges1746 and 743, International Association of Machinistsand AerospaceWorkers, AFL-CIO [United AircraftCorporation] v. N. L. R. B.,416 F.2d 809, 811-812 (C.A.D.C., 1969). The court stated:The legal principles relating to withdrawal ofrecognition of a bargaining representative arewell settled.Absent special circumstances, theunion enjoys an irrebuttable presumption of ma-jority status for one year after certification.Thereafter, the presumption continues but be-comesrebuttable upon a showingof "sufficientevidence to cast serious doubt on the union'scontinued majority status."At that point, the bur-den shifts to the General Counsel to prove that, onthe critical date, theunion infact represented amajority of the employees.[Emphasis supplied.]The Court's view as to the burden of proof, withwhich the majority expressly disagree, is in accordwith the Board's view as set forth inStoner RubberCompany, Inc.,123 NLRB 1440.29 The Board recentlypredicatedits dismissalof a complaint alleging a re-fusal to bargain on this longstanding principle that theGeneral Counsel has the burden of proving that theunion, in fact, represents a majority of the employees.Taft Broadcasting,WDAF-TV, AM-FM,201 NLRBNo. 113. We there said: "Since the General Counselfailed to come forward with evidence that on the re-fusal-to-bargain date the Union in fact didrepresenta majority of employees in the unit in question, theallegationsin the complaint are found to be withoutmerit."This was the crucial holding of the case, in myopinion, and it cannot now be brushed aside by incor-rectly labeling it "dictum."29The Board stated in theStonercaseIt is elementary thatina refusal-to-bargain case the General Counsel hasthe burden of proving theunion'smajorityIn the present case, the GeneralCounsel introduced no evidence of majority status except the certifica-tion issuedto the Union on May 24, 1956, approximately14 monthsbefore the alleged refusal to bargain Generally a certification is absoluteproof of majority for 1 year following its date of issuance After the lapseof the certification year, the certification creates only a presumption ofcontinued majority This presumption is rebuttable Proof of majority ispeculiarly within the special competence of the union It may be provedby signed authorization cards, dues checkoff cards, membership lists, orany other evidentiary means An employer can hardly prove that a unionno longer represents a majority since he does not have access to theunion's membership lists and direct interrogation of employees wouldprobably beunlawful aswell as of dubious validityAccordingly, toovercomethe presumption of majority the employer need only produce suffi-cient evidence tocastserious doubt on the union's continued majority statusThe presumptionthenloses its force and the General Counselmustcomeforwardwithevidence that on the refusal-to-bargain date the union in factdid represent a majority of employeesinthe appropriateunit[Emphasissupplied ] AUTOMATEDBUSINESSSYSTEMSTheDayton Motels, Inc.,case, cited in footnote 17above, is clearly in accord with my view of the appli-cable law. The court stated:In order to establish that an employer's with-drawal of recognition and refusal to bargain with anincumbent uniontransgresses Section 8(a)(5) of theAct, the burden of proof is upon the Board to showthat theunionactually represented a majority of theemployeesinanappropriateunit.MachinistsLodges 1746 & 743 v. N. L. R. B.,416 F.2d 809(D.C. Circ. 1969).Failure to prove a majority-status of the Unionrelieves an employer of any duty to bargain, MaphisChapman Corp. v. N.L.R.B.,368 F.2d 298, 303(4th Cir. l 969)(Cir. 1966).Furthermore, even if the Union is proved to beactually representative of a majority, the employ-er isnot guilty of a Section 8(a)(5) violation if theemployer had a reasonably-grounded belief thatthe Union did not represent an uncoerced major-ity of its employees.Pulley v. N.L.R.B.,395 F.2d870 (6th Cir. 1968);N. L. R. B. v. John S. Swift Co.,302 F.2d 342 (7th Cir. 1962). A good-faith doubtexculpates the employer even if the Union in factrepresented a majority of the employees.N.L.R.B. v. Ben Duthler, Inc.,395 F.2d 28 (6th Cir.1968). [Emphasis supplied.]I suggest that the above two emphasizedsentences,immediately preceding the limited quote in footnote17,make it clear that theDayton Motelscase supportsthisdissentingopinion and not the views of the major-ity.The majority suggests that the situation here pre-sented is"analogous to that of the original organiza-tioncasescoming under the sweep ofN.L.R.B. v.Gissel Packing Co., Inc.,395 U.S. 575." I do not agreesincethere can be no presumption of majority in an"original organization" case. Assumingarguendothatthe analogy is appropriate, however, the burden isupon the General Counsel inGisseltype cases toprove theunion'smajoritystatus.30The GeneralCounsel having failed to assume the burden of prov-ing the Union's majoritystatus 31 ineither unit alleged30 I recognize that the Supreme Court implied in theGisselcase that theBoard could issue a bargaining order in the absence of a showing of majoritystatus if the unfair labor practices are "outrageous"or "pervasive"So far asIam aware, the Board has never issued a bargaining order under thesecircumstances and this proceeding was not tried on this theory I join mycolleagues in affirming the 8(a)(1) violations found by the AdministrativeLaw Judge His findings are based on credibility resolutions which I acceptInote,however,that the General Counsel alleged that only 3 supervisors outof a total of 23 supervisors engaged in any 8(a)(1) conduct and that theGeneral Counsel called only 9 witnesses in support of those allegations outof a unit of about 194 employees In this case the evidence fails to show thatthe 8(a)(1) violations were either"outrageous"or "pervasive"so as to pre-clude the holding of a second election where employees could freely expresstheir own desires concerning representation31The Board has held many times that there was no violation in a refusal-539in the complaint to be appropriate,32 a bargainingorder is unjustified.After concluding that this case is analogous toGis-sel Packing Co.,the majority suggests that MemberKennedy is "obliterating the distinction made in8(a)(5) cases between good-faith doubt of majorityand actual loss of majority status by equating evi-dence of the first with proof of the second." I confessto some misunderstanding as to the present posture of"good-faith doubt" inGisseltype cases because Ithought that a majority of this Board had "obliterat-ed" "good-faith doubt" as a valid concern of thisBoard in such cases. See Second Supplemental Deci-sion and Order inArthur F. Derse, Sr., President andWilder Mfg. Co., Inc.,198 NLRB No. 123,33 where theBoard quoted with approval fromLinden Lumber,190NLRB 718, as follows:The facts of the present case have caused us toreassess the wisdom of attempting to divine, inretrospect, the state of employer (a) knowledgeand (b) intent at the time he refuses to accede toa union demand for recognition. Unless, as inSnow & Sons[134 NLRB 709, enfd. 308 F.2d 687(C.A. 9) ], the employer has agreed to let its"knowledge" of majority status be establishedthrough a means other than a Board election,how are we to evaluate whether it "knows" orwhether it "doubts" majority status? And if weare to let our decisions turn on an employer's"willingness" to have majority status determinedby an election, how are we to judge "willingness"if the record is silent, as inWilder,or doubtful,as here, as to just how "willing" the Respondentto-bargain case where the General Counsel failed to sustain his burden ofproving the union's majority status For example,seeTarrant ManufacturingCompany,196 NLRB 794,Glomac Plastics, Inc,194 NLRB 406,Eckerd'sMarket, Inc,183NLRB 337,Jero Steel Treating, Inc,182 NLRB 522,CollinsMining Company,177 NLRB 221,FaulksBrothersConstruction Co,176 NLRB 324,The Goodyear Tire & Rubber Company,174 NLRB 1132,Silver Fleet Motor Express,174 NLRB 873,S & M Manufacturing Company,172 NLRB 1008, GC Murphy Company,171NLRB 370,Eagle-PicherIndustries,Inc,171NLRB 29332 The Administrative Law Judge erroneously concluded that, "There is noissue as to appropriate unit " Respondent's answer to the complaint deniedboth the appropriateness of the former contract unit and the majority statusThe appropriateness of the contract unit was not litigated There is no eviden-tiary basis in this record for the majority to assume that the old contract unitcontinued to be appropriateRespondent's answeradmittedthat the appropriate unit was the new unitdescription which was agreed to by the parties and approved by the RegionalDirector in the stipulation for certification upon consent election in Case22-RC-5124 There were 140 employees in the old contract unit, but at least194 employees voted in the election in the new unit in Case 22-RC-5124Accordingly, I cannot accept the conclusion of the Administrative LawJudge that the "differences between the two units is insubstantial"Apparently,the majority believes that the differences in the two units aresubstantial for they,unlike the Administrative Law Judge,have orderedRespondent to bargain in the old contract unit As already noted,I find thisrecord be be wholly inadequate on which to make a determination that theformer contract unit is stillappropriate33TheWilderdecision was signed by all Board Members except MemberFanning,who dissented 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDis in fact?We decline,in summary,to reenter the"good faith"thicketof Joy Silk [Mills, Inc., 85NLRB1263,enfd. as modified 185 F.2d 732 (CA.D. C.) ], whichwe announced to the Supreme Courtin [N.L.R.B. v. GisselPacking Co.,395U.S. 575(1969) ] we had "virtuallyabandoned. . .altogeth-er." id., 594.[Emphasis supplied.]I readily acknowledge that there is a distinction be-tween "doubt of majority" and proof of "actual lossof majority status." 34 Once it is established that theEmployer had an "objective basis" tojustify its doubt(which is conceded by the majority to be present inthis case),theGeneral Counsel had the burden ofproving majoritystatus.As noted earlier, the majority concedes that therewas an "objective basis" to justify Respondent'sdoubt of majority at the time it refused to enter intonegotiations for a new contract. Indeed, implicit inthe Union's filing its representation petition in Case22-RC-5124 was its recognition that a question con-cerning representation existed and that an electionshould be conducted to determine if the Union com-manded support from a majority of the employees.The Union's filing that petition is inconsistent withthe General Counsel's claim that the Union was enti-tled to continued recognition.35Furthermore, a decertification petition had beenfiled before Respondent asserted its doubt of majoritystatus and refused to enter into negotiations for a newcontract. The majority acknowledges that we are pre-cluded from finding that Respondent's doubt was notasserted in a context free of unfair labor practices. InTelautograph Corporation,199 NLRB No. 117, a ma-jority of the Board (Chairman Miller and MembersKennedy and Penello) dismissed a complaint whichalleged an 8(a)(5) violation of the Act based upon theemployer's refusal to negotiate a new contract after adecertification petition was filed. The majority held'4My colleagues are apparently hesitant to continue the use of the "good-faith doubt" phrase Theyhave substituted an equally unsatisfactory andambiguous"reasonably based doubt"standardThey do notexplain how a"reasonably based doubt"differs from a "good-faith doubt" if, in fact, thereis a distinction15 In a recent case, a refusal-to-bargain complaint was dismissed where theemployer had requested an incumbent union to prove its majority status asof the date that the contract expiredDimarck BroadcastingCorporationd/b/a KCKC,204 NLRBNo 47,Member Fanning dissenting The unionthere accepted the employer's challengeto its majoritystatus,but later theunion was unable to prove itsmajority TheBoard declined to find a viola-tionThe underlyingrationale in theDimarckcase is applicablehereTheRespondent made known to the Union that it doubted the Union'smajorityRespondent requested the Union to prove its current majority status and theUnion clearlyaccepted the Employer's challenge when itvoluntarilyfiled itsRC petition and agreed to demonstrate its majority status in a Board-con-ducted electionWhile I would set aside the election,which the Union lost,because of objectionable conduct, it cannot be said that theUnion hasdemonstrateditsmajoritystatus.that an "RD" petition, like an "RC" petition, mayraise aquestion concerning representation, which re-lieves anemployer of his obligation to bargain collec-tively for a new contract with an incumbent unionuntil that question is settled.Members Fanning andJenkins concurred in the dismissal on the ground thatthe respondent refused to bargain only after a Deci-sion and Direction of Election was issued by the Re-gionalDirector.A similar result was reached inNewhouse Broadcasting Corporation d/b/aWAPI-TV-AM-FM,197 NLRB 885. The Board adopted theAdministrative Law Judge's finding that the filing ofa decertification petition subscribed to by half of theemployees in the bargaining unit justified theemployer's doubt of a continued majority status. Theopinion of the majority here is directly contrary, in myview, to the Board's decisions in both theTelauto-graphandNewhousecases.The majority erroneously finds that the GeneralCounsel "sustained his burden of proving majoritystatusduring the critical period." The General Coun-sel offered no competent evidence to prove majorityand relied upon the rebuttable presumption.36 As amatter of fact, the General Counsel offered no evi-dence with respect to either appropriate unit or major-ity.The record provides no guidance with respect tothe appropriateunit issue,even though the Respon-dent denied in its answer that the old contract unitwas appropriate, and even though the parties stipulat-ed in Case 22-RC-5124 that a unit other than the oldcontract unit was appropriate. As inStoner, supra,theGeneral Counsel relied strictly upon the presumptionof the1954Board certification and subsequent con-tracts. I cannot understand how the majoritycan pre-sume on this record that the old contract unitcontinued to be appropriate, nor can I understandhow anyone can presume continued majority in thatold contract unit. As we said inStoner, supra,the"proof of majority is peculiarly within the specialcompetence of the union." The General Counsel'sfailure to offer such proof necessarily leads to theconclusion that it was nonexistent.The majority affirms the Administrative LawJudge's refusal to permit the Respondent to verify theclaim of the Petitioner in Case 22-RD-308 that 71cards had been filed with the Regional Office of theBoard insupport of the RD petition. I think this rul-ingwas erroneous and prejudicial under themajority's view that Respondent had the burden ofproving that the Union had ceased to be the majorityrepresentative. InBernel Foamtype cases, the GeneralCounsel regularly proves majority by offering cards36 Pp 7,8, and 9 of GeneralCounsel's briefto the Administrative LawJudge and refiled with the Board in support of the General Counsel's cross-exceptions make it abundantly clear thatGeneral Counselis relying solelyupon the presumption AUTOMATEDBUSINESS SYSTEMS541which have been filed with the Regional Offices tosupport the "RC" petitions. I fail to see the logic ofthe Administrative Law Judge and the majority hold-ing that Respondent is not entitled to prove the num-ber of cards (not the identity of the cardsigners)submitted to the Regional Office in support of the RDpetition. The General Counsel cannot argue that itwas Respondent's burden to prove that the Union hadlost support and simultaneously withhold the veryproof that was within his possession. Moreover, whilerejecting Respondent's attempt to obtain by subpenathe number of employees who supported the RD peti-tion, the Administrative Law Judge received in evi-dencea letter from the Union to Respondent whichhad a document attached purporting to list the namesof employees who favored the Union. In the vernacu-lar, what is "sauce" for the General Counsel should be"sauce" for Respondent.Finally, I note the erroneous observation in foot-note 8 above that enforcement of theLaystromcase"was denied on other grounds." Even a casual readingof the court's opinion reveals that enforcement wasdenied because the court, unlike the Board, was un-willing to presume theunion's continuing majority atthe end of the certification year. We should heed theteachings of the Seventh Circuit in theLaystromcasethat the Board should refrain from handlinga union's"hot chestnuts with tongs of technicalities." The courtagreed with the Trial Examiner who reasoned that theBoard should follow "commonsense" in decidingcasesof this type. The Board should not resort to "thislegal businessof a `rebuttable presumption' " to reacha whollyunrealisticresult.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT warn or threaten our employeesthat we will close or move the plant or cut backour production if they support a union.WE WILL NOT promise benefits to our employeesor threaten to take away existing benefits to getthem to reject a union.WE WILL, upon request, bargain collectively ingood faith with Local 432, International UnionofElectrical,Radio and Machine Workers,AFL-CIO, as the exclusive bargaining represen-tatives of the employees described below. If anagreement is reached, we will sign such an agree-ment. The employees are:All production and maintenance workers, jani-tors, and truck drivers employed at out Clifton,New Jersey, location, excluding expeditors, en-gineering, research and model shop employees,technicians engaged in tests and troubleshoot-ing in final and sub-assembly, office and cleri-cal employees, professional employees, guardsand supervisors.AUTOMATEDBUSINESS SYS-TEMS(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 16th Floor, Federal Building, 970Broad Street, Newark, New Jersey 07102, Telephone201-645-3240.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARNOLD ORDMAN, Trial Examiner: This is a consolidatedproceeding heard before me in Newark, New Jersey, onMay 24, 25 and 26, 1972. Case 22-RC-5124 is a representa-tion proceeding; involved therein is the validity of certainobjections to the conduct of an election, filed by the Union,allegingthat Respondent by certain preelectionmiscon-duct, including threats, wage increases, and promises ofother employment benefits, precluded the holding of a fairelection and rendered the results of that election, whichwere adverse to the Union, invalid. Case 22-CA-5124 is anunfair labor practice proceeding, initiated while the objec-tions to the election were still under investigation; the com-plaint therein alleges that certain conduct by Respondent,paralleling in substantial part the conduct alleged in theobjections, constituted unlawful interference with employeerights in violation of Section 8(a)(1) of the National LaborRelations Act, as amended. In addition, the complaint al-leges that, on or about September 28, 1972, and thereafter,Respondent refused to bargain with the Union, therebyviolating Section 8(a)(5) and(1) of the Act.Becauseof common issues the Regional Director consoli-dated the two cases for hearing, ruling, and decision by aTrial Examiner with the further direction that thereafter therepresentation proceeding, Case 22-RC-5124, be transfer-red to and continued before the National LaborRelationsBoard in Washington, D.C. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record I in this consolidated proceeding,upon my observation of the witnesses, and after due consid-eration of the briefs filed by General Counsel and Respon-dent, I make the following:FINDINGS AND CONCLUSIONSIJURISDICTIONRespondent is a division of Litton Business Systems, Inc.,a New York corporation, which is in turn a subsidiary ofLitton Industries, Inc. Respondent has its principal office inCarlstadt, New Jersey, and operates several plants includinga plant in Clifton, New Jersey, the particular facility in-volved in this proceeding.During the past fiscal year Respondent, which manufac-tures, sells, and distributes business equipment and relateditems, shipped products valued in excess of $50,000 to desti-nations in other states. Respondent admits, and I find, thatit is engaged in commerce within the meaning of Section2(6) and (7) of the Act.Respondent also admits, and I find, that Local 432, theUnion herein, is a labor organization within the meaning ofSection 2(5) of the Act.IITHE RELEVANT EVIDENCEA. Chronology and BackgroundOn or about October 1, 1969 Respondent and the Unionentered into a collective-bargaining agreement covering, es-sentially,Respondent's production and maintenance em-ployees at its Clifton plant.2 The term of this agreement,which contained a lawful union-security clause, was for 2years with an expiration date of September 30, 1971. OnJuly 1, 1971, the Union wrote to Respondent requestingnegotiations for a new agreement. On July 29, 1971, Re-spondent replied that it would not negotiate with the Unionbecause it had reasonable doubt as to the Union's majoritystatus.During this period and prior thereto there had been somedissident activity among the employees challenging theUnion and its leadership. As a result there was a flurry ofunfair labor practice charges and representation petitionswhich, except for the two cases involved in the instant pro-ceeding, have not been disposed of, but which are part ofthe background of this proceeding.The dissident activity gave rise to the filing of unfair laborpractice charges by the Union against Respondent. Pur-suant to these charges, General Counsel issued a complaintiOn July 5, 1971 Respondent filed a motion to correct the Record urgingcertain corrections in the text of the transcript of hearing The motion isunopposed,Iam satisfiedthat the proposed corrections are proper and Igrant the motion I hereby designate Respondent's Motion as TX Exh I andadmitit into the record2 This agreement was the latest in a series of agreements which began in1954 with a certification issued by the Board reported at 109 NLRB 314However, the identity of the employing enterprise and the scope of the unitwas substantially altered by later events By agreement of the parties inFebruary 1969, the scope of the unit was confined, for purposes relevant here,to the production and maintenance employees at the Clifton plantagainst Respondent on July 16, 1971, alleging that Respon-dent unlawfully assisted the dissident employees (Case 22-CA-4482). On July 19, 1971, three days after the issuanceof this complaint, a petition was filed with the Board todecertify the Union (Case 22-RD-308). On July 29, 1971,the same day Respondent rejected the Union's bargainingrequests, the Regional Director dismissed the petition todecertify on the ground that complaint had issued in Case22-CA-4482.Counsel for petitioner in Case 22-RD-308 promptly ap-pealed from the Regional Director's dismissal, notified Re-spondent of the appeal, advised Respondent that it wasfiling unfair labor practice charges against Respondent forfavoring the Union,3 and further advised Respondent thatitwould be an unfair labor practice for Respondent tobargain with the Union.In the meantime the Union filed an additional unfairlabor practice charge against Respondent alleging for thefirst time an unlawful refusal to bargain. Respondent hadnot receded from its refusal to bargain of July 29 and theappeal from the dismissal of the decertification petition wasstillpending before the Board. On September 20, 1971, acomplaint issued on the refusal-to-bargain charge (Case 22-CA-4564). At this point two complaints against Respon-dent were outstanding, the unlawful assistance complaint inCase 22-CA-4482 and the refusal-to-bargain complaint inCase 22-CA-4564.On the basis of the latter complaint, the Union on Sep-tember 23, 1971, made a second written demand upon Re-spondent for bargaining negotiations. At this time thecurrent collective-bargaining agreement was still in effectand the appeal from the dismissal of the decertification wasstillpending. However, on September 28, 1971, the Boardupheld the dismissal of the decertification proceeding on thestated ground that a complaint had issued on September 20against Respondent alleging a wrongful refusal to bargainwith the Union.Respondent never replied directly to the Union's bargain-ing request of September 23, 1971. Instead, it issued a letterto all employees, dated September 28, 1971, stating it wouldnot recognize the Union, that the best way to resolve thequestion concerning representation was to have a secret-ballot election but that the Union was blocking an electionby filing unfair labor practice charges.The next step in the chronology occurred on October 13,1971.On that day a consolidated hearing was opened beforea Trial Examiner to consider the only two matters left unre-solved, the complaint in Case 22-CA-4482 alleging thatRespondent had unlawfully assisted the dissident employ-eesand the complaint in Case 22-RC-4564 allegingRespondent's unlawful refusal to bargain. Evidence wastaken over a period of several days. During the course of thehearing, however, and before it was completed, concurrentarrangements were consummated to dispose of the mattersin dispute. Pursuant to these arrangements, the Union fileda petition for certification, Respondent agreed to a stipula-tion for certification upon consent election, and the Unionwithdrew the unfair labor practice charges which were the7These charges were filed The Regional Director dismissedthe chargeson September16, 1971, and the General Counsel on October 9, 1971, upheldthe dismissal. AUTOMATEDBUSINESS SYSTEMSpredicate of the ongoing unfair labor practice hearing. TheTrial Examiner, apprised of these activities, entered an Or-der on December 22, 1971, granting approval of the Union'swithdrawal of its charges, granting also General Counsel'smotion to withdraw the complaint and closing the record.At this point the only matter pending before the Boardwas the petition for certification and the stipulation basedthereon, identified on the Board's docket as Case 22-RC-5124, one of the two cases now pending before me forresolution. The stipulation provided that the election beconducted on January 19, 1972, the election was conductedon that day, and the results were adverse to the Union. TheUnion filed objections to the conduct of the election, al-ready summarized. As already noted, the Union also filedcharges on February 10, 1972, in Case 22-CA-4795, predi-cated on substantially the same conduct cited in the objec-tions to the election, and alleging, in addition, a refusal tobargain in violation of Section 8(a)(5) and (1) of the Act.These are the two consolidated cases presented for resolu-tion here.Preliminarily, it should be noted that Respondent urges,inter alia,that the refusal-to-bargain allegation is procedur-ally barred from litigation in the instant hearing because itwas presented and evidence was taken thereon in the prioraborted litigation. This contention will be dealt with in con-nection with the consideration of the refusal-to-bargain is-sue.Respondent, however, urges no bar to the allegationthat Respondent violated Section 8(a)(1) of the Act by wayof threats, wage increases and promises of benefit to dis-courage adherence to the Union, or to the allegations in theobjections to the election that such conduct or closely relat-ed conduct invalidated the results of the election. This con-duct, assuming it occurred, postdated the earlier unfairlabor practice proceeding and was not involved there.We turn to a consideration of the 8(a)(1) allegations.B.The 8(a)(1) Allegations1.Threats to move or close theplantThe complaint alleges, and Respondent denies, that dur-ing the month of January 1972 Plant Manager Arch Mc-Dougall,GeneralForemanWilliamRenn,andManufacturingManager Ross Vandevander4 warnedRespondent's employees at its Clifton plant that if theUnion won the election, the plant would move or close. Aparallel allegation was made in the Union's objections to theelection.'Arch McDougall, William Renn, and Ross Vandevanderare admittedly supervisors and agents of Respondent.Several employees testified to conversations with Rennrelating to moving or closing the plant.6 Frank Taddeo testi-fied that during the lunch hour on January 19, the day of4 The name "Vandevander" appears as corrected at the hearing5All of the objections here are timely in that they relate to conduct occur-ring during the critical preelection period The petition for certification wasfiled on October 18, 1971, the stipulation was executed on December 6, 1971,and the electionwas conducted on January 19, 19726At the opening of the hearing counsel for Respondent moved for thesequestration of witnessesThe motion was granted543the election, and immediately prior thereto Renn ap-proached him at his work area and advised him to "wise up"and vote no in the election. Renn added the alternative thatthe place would close down, that Taddeo's job would go outthe window but that the Company would take care of Rennby transferring him to its plant in Virginia.William Chambers, like Frank Taddeo an employee inthe tool and die department which was then under the su-pervision of Renn, testified to a similar conversation.Chambers stated that Renn came to his work bench a fewdays before the election, discussed the election and said that"everyone was staying with Archie [McDougall, the plantmanager]." Renn commented "I hope you know which wayto go," and then added that in his opinion the employeesreally had no choice because "if you don't vote with thecompany to do away with the union they will probablymove down to Damascus." ' Renn also complained that hewould not welcome the advent of the Union because he(Renn) would be transferred to Damascus.Employee Joseph Jagacinski-Renn was also his supervi-sor at that time-testified that Renn came to his work sta-tion at mid-morning on the day before the election andinformed him that if the employees voted the Union in, theCompany would move out and the employees would be outof jobs. According to Jagacinski, Renn opened this conver-sationwith the observation that the plant was not theworld's worst place to work, that Jagacinski was not a youngman any more, that he would have a problem finding ajobelsewhere, and that he should vote the union out.Employee Marvin Brenner testified that he had severalconversations with Renn concerning the Union and theforthcoming election and that these conversations tookplace between the first of the year and the date of theelection. In one of these conversations, according to Bren-ner, Renn indicated that if Brenner had aspirations with theCompany-Brenner was hoping for a managerial posi-tion-it would be better if there were no union in the plant.Brenner stated further that in other conversations Rennasked him to vote against the Union, told him it was"Litton's policy not to have a union," and talked about thepossibility of the company moving if the union won 8Employee Vera Tisko also testified on this aspect of thecase. Her testimony was that Renn came to the work stationwhere she and employee Arnold Wonder performed theirjobs. In her presence Renn told Wonder that if the Unioncame into the plant Wonder would be transferred to Bristol,Virginia, or Fall River, Massachusetts, because the producton which he was working would be transferred there. Won-der inquired where Tisko would be transferred and Rennsaid he did not know.William Renn, who appeared as a witness for Respon-dent, testified that at the time of the election on January 19,1972, he carried the titles of tool room foreman and chiefinspector, and that he supervised about 18 toolmakers andDamascus is in Virginia, not far from Bristol8 I am satisfied that Brenner wasfaithfullyreporting his best recollectionas to his conversations with Renn and as to statements made by Arch Mc-Dougall hereinafter discussed However, his memory was less thanclear andprehearing statements he had submitted to Respondent's counsel and repre-sentatives of the General Counsel, respectively, further impair the probativevalue of his testimony. 544DECISIONS OF NATIONAL LABORRELATIONS BOARDmachinistsand 27 inspectors. Renn acknowledged that hehad talked about the forthcoming election with about 100employees but denied saying to any employee that the plantwould move or close down if the Unioncame in. Rennstated that he had been told at supervisory meetings not tocoerce, offer or promise anything to employees, to permitdiscussionabout the forthcoming election, to permit postingof signs and, only if asked, to give his personal opinions.According to Renn, the extent of his conversations withemployees concerning the election or the union was to givehis personal opinion.On the other hand, Renn admitted that he had engagedin preelection conversations with Taddeo, Chambers, Jaga-cinski, and with Arnold Wonder in the presence of VeraTisko, but could not recall having a conversation with Bren-ner about the election. Moreover, Renn acknowledged thatthe subject of the plant moving or closing had come up inthese conversations but stated as to eachinstancethat theemployees, and not he, had raised the subject. Specifically,he testified that he had asked Taddeo to "vote our way,"that Taddeo had mentioned rumors that the plant wouldclose down or move to Virginia or Fall River, and that he,Renn, replied that he hoped the plant would stay. Renntestified that he did tell Arnold Wonder the latter wouldprobably go to Fall River, but explained his remark on thebasisthat this was pursuant to a longstandingarrangementto move the product on which Wonder was working out ofthe Clifton plant. As to Renn's conversation with Cham-bers, Renn said that Chambers had asked him his opinionabout the election, that Chambers was concerned aboutrumors that the plant would close its doors and that Rennhad said he had not heard such rumors and that the onlypossibility he heard was that in the event of a strike, certainproductionlineswould have to be transferred to otherplants. According to Renn, he suggested to Jagacinski, inresponse to the latter's injury, that Jagacinski should "gocompany" in the election and that the Company "would bequite happy with the Union out." Renn denied, however,telling Jagacinski that the latter would be out of ajob or thatthe Company would move out if the Union was voted in.Appraising all the evidence of record in this regard, I amsatisfiednot only that Renn did in numerous conversationsurge employees to vote against the Union and made it clearthat this was Respondent's view but that he also made refer-ence to the fact that Respondent would shut down its opera-tionsin whole or in part or move the plant if the Union camein.With the exceptionof Brenner,whose memory lackedcertainty, the remaining employee witnesses credibly testi-fied that Renn urged them to vote against the Union andadverted to the fact that plant operations would be directlyand adversely effected if the Union should win the election.As already indicated, the witnesses were sequestered onmotionof Respondent's counsel.But even apart from thiscircumstance,the consistency of their testimony as toRenn's statementsiscogent indication of their accuracy.Moreover, Renn in large part confirms the accuracy of theirtestimony. In view of Renn's admitted hostility to theUnion, his acknowledgement of approximately 100 preelec-tionconversations with employees,it strainscredulity tobelieve thatin each instanceas to which he testified, it wasthe employee, and not Renn who raised theissueof a plantshutdown or plant removal. For all the foregoingreasonsand based upon my observation of thewitnesses,I am satis-fied and I find that William Renn did in the course of hispreelection conversations with the employees indicate tothem that the plant would move or close if the Union pre-vailed in the forthcoming election.The activities of Ross Vandevander, manufacturing man-ager,were, so far as the record reveals, less extensive thanthose of Renn in this regard. Involved is one conversationbetween Vandevander and employee Marie Markitto andNorma Piccolo a few days before the January 19 election.There was agreement that Markitto and Piccolo stoppedVandevander as he was crossing their work station andasked him whether the Company was going to move. Thetestimony as to what was said thereafter varies. Markittotestified that Vandevander replied that he was in on theplanning and if the Union prevailed in the election of Janu-ary 19 the plant would move out on the 20th. Piccolo testi-fied thatVandevander responded, "Whatever Archie[McDougall] says is honest." Piccolo interjected, "Archienever said anything about moving." According to Piccolo,Vandevander retorted "Archie is an honest man, you canbelieve what I'm telling you, too. I was in on the planning."Vandevander added "Wait until the 20th." Vandevander'sversion of the conversation varied somewhat. His testimonywas that Markitto and Piccolo asked him-if the plant was going to close at which time I toldthem that if they heard Mr. McDougall's speech thathe had not said that the plant was going to close andthat they could believe him and believe what I wassaying and that there was no intentions of the plantclosing,but if the Union was to win the election,that therewere plans to move some of the products to another plantto continueproductionuntil the situationwas settled,atwhich time they would return. [Emphasis supplied.]Vandevander explained further that the movingplans werepredicated on the assumption that Respondent would haveto negotiate with the Union if it prevailed in the election andthe possibility of a strike in that situation. Vandevander wasadmittedly one of the authors of Respondent's strike plan.Vandevander's account of his own remarks lends cre-dence to the testimony of Markitto and Piccolo. I find thatVandevander did convey to Markitto and Piccolo the mes-sage that product lines would be moved out of the plant andthat this would occur on January 20th if the Union won theelection.The role of Plant Manager McDougall on this aspect ofthe case can also be described briefly. As Respondent con-cedes,McDougall addressed the employees on at least twooccasions prior to the election. Instead of addressing all theemployees at a singlemassmeeting,McDougall spoke tothem in departmental groups. Testimony was adduced fromseveral employees that in the course of his remarks Mc-Dougall stated, variously, that if the Union won the elec-tion, the Mag-Ledger would not be produced in the plant;that he could not promise the Mag-Ledger would stay inClifton, if the Union prevailed in the election; and that hedid not know what would happen to the Mag-Ledger if theUnion won the election. The Mag-Ledgerwas a major item AUTOMATEDBUSINESS SYSTEMSin the Clifton plant production and a large number of em-ployees worked on it.Respondent defends on the ground that evidence waslacking to establish that McDougall threatened to move orclose the plantin haec verbaand that only a handful ofwitnesses testified to statements McDougall did make. Onthe other hand, McDougall, who testified extensively asRespondent's witness, did not deny making the statementsattributed to him earlier in the hearing by the employeewitnesses-indeed, he was not questioned on this matter.Under all the circumstances I find that McDougall didindicate to the employees that a union victory in the electionwould imperil the continuation of Mag-Ledger productionand that such a threat to curtail production because of aunion election victory differs only in degree, not in kind,from a threat to move or close the plant.In sum, I find that a preponderance of the evidence war-rants a finding that Respondent made warnings and threatsto its employees that the plant would move or close, or thatproduction would be substantially curtailed, if the Unionwon the election I find further that such conduct violatesSection 8(a)(1) of the Act.2.The grant of wage increasesThe complaint alleges, and Respondent denies, that on orabout January 14, 1972, Respondent granted wage increasesto its employees to discourage their support of the Union.The identical conduct was also alleged in support of theUnion's objections to the election.On January 14, 5 days before the election, Respondentaddressed a memorandum to all employees notifying themthat pursuant to a ruling of the Wage and Price ControlBoard, a prior 5.5-percent wage increase which had beenmade effective on November 15, 1971, was now increasedto 6 percent retroactive to October 1, 1971.9 The memoran-dum explained further that Respondent had requested gov-ernmental approval on October 12, 1971, for a wageincrease of 6 percent together with a number of new andimproved benefits; that it had been limited to a 5.5-percentincrease by prior Wage and Price Board guidelines and hadbeen limited also on the matter of retroactivity; that theboard had just liberalized its rulings to permit wage increas-es to 7 percent including retroactivity; and that, according-ly,Respondent was effectuating its longstanding plan to putthe 6-percent wage increase into effect.General Counsel urges that the January 14 wage increasewas announced and given to counteract the Union's cam-paign. It might fairly be conjectured that Respondent hopedthat the wage increase of January 14 would have that result.Yet it is undisputed that Respondent in this regard wasmerely putting into effect an increase which had been longplanned and promised. Just as an employer may not initiatea wage increase for the purpose of frustrating an organiza-tional campaign among its employees, neither may it with-hold a previously scheduled increase to achieve that end. Ifind that neither the evidence nor the law warrants a findingthatRespondent committed an unfair labor practice by9 No allegation is made in the instant proceeding that the Novemberincrease was impropergrantingthe January 14 wageincrease.3. Promises of benefit545The complaint alleges, and Respondent denies, that Re-spondent promised its employees benefits in their terms andconditions of employment to discourage their support of theUnion. The same issue was also dealt with by the RegionalDirector in his report on objections to the election.It appears that early in January 1972, probably on Janu-ary 10, Respondent through its supervisors distributed to allitsClifton employees a booklet entitled "Welcome to LittonABS." The booklet is typical of those frequently distributedin large organizations welcoming employees to the compa-ny, relating the history and other information concerningthe company, and setting forth in general terms the workingconditions of the plant including such matters as employ-ment benefits, parking facilities, lost and found arrange-ments, and the like. The booklet closes with a hortatorymessage to employees and wishes them good luck. On thelast page of the booklet a notation appears that "the con-tents are presented as a matter of information only and arenot to be understood as a contract between the Companyand its employees.-The Company reserves the right tochange, suspend or cancel all or any part of them as circum-stances may require." In fact, the booklet was an updatedversion of an earlier booklet which had been distributed toall employees containing the same final notation and re-flected changes which had occurred since the earlier bookletwas printed.General Counsel urges, in essence, that the distribution ofthe revised booklet when the January 19 election was ap-proaching was a promise of benefits calculated to discour-age adherence to the Union. In support of this contentionGeneral Counsel cites testimony from a few employees thatRenn, who distributed the booklet to the toolroom employ-ees among others, stated that the booklet was a "contract"or "as good as a contract." Frank Taddeo testified furtherthat when he noted that the Company reserved the right tomake changes, Renn replied that he personally guaranteedthat the Company would back up the commitments in thebooklet. Renn, on the other hand, denied stating to employ-ees that the booklet was a contract but recalled that whenan employee made a comment that he would rather have acontract,Renn did reply "In my opinion this is just asgood."That the booklet was a source of concern among theemployees is clear, however. On January 11, 1972, plantmanager Arch McDougall directed a memorandum to allemployees which began:Ihave heard a number of employees express concernand a certain degree of suspicion over the contents ofthe last page in the employee handbook which wasdistributed yesterday.The reference was to the notation reserving the right tomake changes in the employment conditions outlined in thebooklet. The memorandum went on to explain that the needfor an updated booklet to spell out the rights and benefits 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employees had been recognized "last week,"10 that thereservation of the right to make changes, copied from theearlier booklet, had been mistakenly included, and that Re-spondent had no intention of taking any benefits away. Thememorandum then cited as an example that a union hadbeen voted out in its Ogden, Utah, plant, and that the Og-den employees not only suffered no loss but gained addi-tional benefits. The memorandum closed with a pledge thatchanges would be made from time to time to add newbenefits or improve existing benefits as the need arose, thatthe employees would be better off without a union contractbecause the Company would not be restricted by such acontract from changing its benefits,and assured the em-ployees that they would suffer no loss by "voting out theunion."Ibelieve the distribution of the booklet, as such, and thetext of the booklet would not, standing alone,warrant afinding that Respondent thereby made a promise of benefitsto employees to discourage adherence to the Union. Nor doIattach particular significance to the fact that Renn mayhave characterized the booklet as a contract or merely stat-ed that it was "as good as" a contract. What I do findsignificant, however, is Arch McDougall's memorandum ofJanuary 11 to the employees. The unmistakable impact ofthatmemorandum is that existing benefits would not becurtailed, that the employees in Clifton, like the employeesin Ogden, would be better off without a union, and that aunion contract would only have the consequence of barringthe Respondent from adding to, or improving,the benefitsalready provided. In this context, the exhortation to vote theunion out ispatentlyan effort to discourage union adher-ence by promise or benefits and a violation of Section8(a)(1) of theAct. Iso find.4.Theposting of antiunion noticesIn its objections to the conduct of the election, the Unionalleged that Respondent used and/or permitted the plantpremises to be used,contraryto its published rules, in sup-port of an extensive"Vote No" campaign in which theemployees were"inundated"with threats of adverse actionunlessthey voted "No" in the election.The Regional Direc-tor, in his report on objections,notes that his investigationdisclosed that Respondent permitted both prounion andantiunion notices to be posted in the plant,but suggests thatthe questionraised bythe alleged failure of Respondent topolice its plant with regard to antiunion signs "may raisesubstantial and material issue"ifmerit is found in the objec-tions relating to threats to employees of loss of jobs or ofshutdown or removal of the plant.The complaint in the unfair labor practice proceedingmakes no allegation that the conduct in question constitutesan unfair labor practice.Under these circumstances it is not quite clear to whatextent this issue is presented in the instant proceeding. How-ever,brief reference will be made.The parties to the instantproceeding stipulated,consistentwith the RegionalDirector's finding,thatRespondent permitted prounion10 In his oral testimony,ArchMcDougall stated that he had requested thepreparation of an updated booklet immediately after November15, 1971signs as well as antiunion signs to be posted on plant prem-ises.General Counsel also concedes that there is no evi-dence that Respondent was responsible for the posting ofthe signs.Under these circumstances,the fact that the actu-al signs posted may have been predominently antiunion innature is of little import. Frank Taddeo testified, and Rennagreed, that Renn stopped Taddeo from ripping down anantiunion sign.Inasmuch as Taddeo had not put up the signin question, this action by Renn was wholly consistent withRespondent's policy.Ifindno basis on this record for finding thatRespondent's conduct in this regard constituted an unfairlabor practice (an allegation not even made), or that, stand-ing alone, it is valid basis for setting aside an election. Nor,in the particular circumstances of this case, do I see anypoint in exploring whether this conduct, on the part ofRespondent, otherwise legal and proper, can be renderedillegal or improper because of other conduct by Respon-dent.C. The 8(a)(5) and (1) AllegationsThe complaint in the instant case,in addition to allegingthe independent violations of Section 8(a)(1) of the Act, alsoalleges a wrongful refusal to bargain within the meaning ofSection 8(a)(5) and(1) of the Act. On this aspect of the caseRespondent interposes both procedural and substantive de-fenses which are dealt with hereunder.1.The procedural issueThe complaint alleges specifically that on or about Sep-tember 28,1971, and thereafter,Respondent refused to rec-ognize and bargain collectively with the Union as theexclusive bargaining representative of its production andmaintenance employees.This allegation had its counterpartin the earlier complaint in Case22-CA-4564,issued onSeptember20, 1971,which also contained a refusal-to-bar-gain allegation.As alreadynoted,a hearing in Case 22-CA-4564 beganon October 13, 1971, evidence was adducedbut, before the taking of evidence was completed,the hear-ing was terminated by agreement of the parties, and theunfair labor practice charges and the complaint which gaverise to the hearing were withdrawn.Notwithstanding that the earlier hearing was abruptlyterminated and that no decision issued,Respondent madea motion at the opening of the instant hearing to bar theadmission of any evidence relating to the refusal-to-bargainallegation on the ground that that issue had already beensubject to litigation in the prior case and that relitigation isforeclosed.Idenied the motion.Inasmuch as the prior case was terminated prior to theclose of the hearing and no decision issued, the defense ofres adjudicataisnot urged and is not available to Respon-dent.Rathbun Molding Corporation,76 NLRB 1019, 1020(1948).Moreover,res adjudicataaside, Respondent's posi-tion is not legally tenable. In a situation not too dissimilarfrom the instant case, the Court of Appeals for the SeventhCircuit held that the Board was not estopped from hearinga complaint based on conduct alleged in an earlier com-plaint which was,as here, withdrawn pursuant to an agree- AUTOMATED BUSINESS SYSTEMS547ment for a representation election.N.L.R.B. v. Zimnox CoalCompany,336 U.S. 516, 517 (1964)." See alsoWallace Corp.v.N.L.R.B.,323 U.S. 248, 254 (1944);N.L.R.B. v. LakeSuperior Lumber Co,167 F.2d 147, 150 (C.A. 6, 1948).To be sure, under other circumstances Respondent's mo-tion would not be wholly without appeal. The prior laborpractice proceeding was aborted as part of what amountedto a settlement agreement in which the Union consented toforego its unfair labor practice allegations including therefusal-to-bargain charge in return for Respondent's con-sent to participate in a secret-ballot election to put the ques-tion of representation to rest. Settlement agreements are notto be lightly disregarded and the Board, as a matter ofpolicy, normally respects such agreements. Where, however,because of new and independent unfair labor practices, orfor other reasons, the settlement agreement "has failed of itspurpose"(Jackson Manufacturing Company,129 NLRB 460,462 (1960) ), there is no estoppel to further Board proceed-ings.Wallace Corp., supra.That is precisely the situationhere. Respondent did not exercise the good faith implicit inits commitment to participate in a fair election. Instead,Respondent engaged in new and independent unfair laborpractice proceedings postdating the settlement agreementwhich precluded the question of representation from beinglaid to rest in a fair election. The settlement failed of itspurpose. There is no basis here for estoppel and the denialof Respondent's motion to bar litigation of the refusal-to-bargain allegation in the instant proceeding is reaffirmed.122.The substantive issueTurning now to the merits, Respondent denies that itengaged in a wrongful refusal to bargain. At first blush itwould appear that the record adequately supports the alle-gation that Respondent did unlawfully refuse to bargain.Thereis no issueas to appropriate unit. Paragraph 15 of thecomplaint alleges, and Respondent's answer admits, thatthe appropriateunit is:All production and maintenance employees employedby the Employer at its Clifton and Orange,New Jerseylocations,including janitors,truckdrivers,manufactur-ing process technicians,inspection department techni-cians, model shop employees,tool room inspectors andexpeditors,but excluding engineering,research officeclerical employee plant clerical employees,profession-al emiloyees,guards and supervisors as defined in theAct.'" Zimnox,unlike the instant case, was based on a mere recapitulation ofearlier allegationsHere,as already noted,additional unfair labor practiceswere alleged which postdated the earlier hearingi2A contrary determination would in effect constitute a license to Respon-dentto cajole the Union to surrender its right to obtain a bargaining orderin an unfairlabor practice case by promising the Union a quick secret-ballotelection and then to frustrate that objective by engaging in conduct makinga fair election impossibleU The complaint is somewhat imprecise in this regard Par 13(2) of thecomplaint makes reference to a slightly different unit which identifies theemployees covered by the 1969-1971 collective-bargaining agreement be-tween Respondent and the Union As part of the arrangement for the consentelection conducted on January 19, 1972, Respondent and the Union agreedto slight modifications in the unit description These modifications appear inRespondent also admits, as the complaint alleges, that itrefused to bargain with the Union on September 28, 1971,and thereafter. As of September 28, 1971, the collective-bargaining agreement between Respondent and the Unionwas still in effect. That agreement did not expire until mid-night of September 30, 1971. Moreover, the agreement con-tained a lawful union-security provision the effect of whichwas to require all employees covered by the agreement tobe union members. Under these circumstances GeneralCounsel invokes the familiar presumption that the majoritystatus of an incumbent union under a valid collective-bar-gaining agreement is presumed to continue. It follows thatRespondent was under a legal obligation to bargain with theUnion.Respondent does not quarrel essentially with this analysisbut correctly urges, as General Counsel concedes, that sucha presumption of majority is rebuttable. It can be, and is,rebutted where the employer asserts a doubt of the incum-bent union's continued majority status if "the assertion ofdoubt is raised in a context free of unfair labor practices andis supported by a showing of objective considerations pro-viding reasonable grounds for a belief that a majority of theemployees no longer desire union representation." SouthernWipers, Inc.,192 NLRB 816 (1971).As to the latter requirement, Respondent argues that therecord affords abundant evidence of objective consider-ations underlying its doubt of the Union's continuing ma-jority status. In this connection Respondent points to thefact that as early as May 1971 some employees distributedhandbills at the plant gates indicating their dissatisfactionwith the Union; that a petition for decertification of theUnion was filed on July 19, 1971, in Case 22-RD-308; thaton July 29, 1971, it rejected an early union request forbargaining negotiations because of its doubt concerning theUnion's majority status; that Respondent was advised onAugust 12, 1971, that the dismissal of the decertificationpetition in Case 22-RD-308 was being appealed, that decer-tification efforts were continuing and that for Respondentto bargain with the Union under these circumstances wouldbe deemed an unfair labor practice; and that on September8, 1971, and thereafter Respondent was further advised thatamajority of the employees were dissatisfied with theUnion. Based on all these considerations and in the fact ofthe Union's September 23 request for bargaining negotia-tions Respondent notified the employees on September 28,1971, that it would not recognize the Union.Standing alone, this evidence would afford cogent sup-port for Respondent's contention that objective consider-ationsunderlay its doubt of the Union's continuingmajority status and its withholding of recognition. But thisevidence does not stand alone. So far as the pamphlet distri-bution of May 1971 was concerned it appeared that no morethe unit description contained in par 15, which Respondent admits consti-tutes an appropriate unit Par 19 of the complaint alleges that Respondentrefused to bargain with the Union as the exclusive representative of theemployees "in either of the units described above in paragraphs 13(2) or 15 "Respondent's answer admits the allegations of par 19 The differences be-tween the two units is insubstantial in view of the large number of employeesinvolved and Respondent stated on the record at the hearing that it was notraising a unit issue In these circumstances General Counsel correctly con-tends that the pleading of alternative units does not invalidate the complaintRem-Chem Co,169 NLRB 376, 381-382 (1968) 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan"two, three or four" employees were involved. Thefiling of a petition to decertify the Union in July 1971 mightappear to be a more significant circumstance.However, themere filing of a decertification petition is not dispositive ofthe issue.SeeWindemuller Electric, Inc.,180 NLRB 686, fn.1(1970). Thisis particularly true in the instant case wherethe filing of the petition followed by three days the issuanceof a complaint in Case22-CA-4482alleging that Respon-dent had unlawfully assisted the dissident employees.14Moreover,the petition for decertification was dismissed bythe Regional Directoron July 29, 1971,the dismissal wassustained by the Board on September 28, 1971, and anintervening complaint issued alleging that Respondent hadunlawfully refused to bargain.Nevertheless,Respondent onSeptember 28, 1971,and thereafter withheld recognitionfrom the Union.In these circumstances Respondent's reliance upon com-munications it received from counsel for petitioner in Case22-RD-308 on August 12, 1971, and September 8, 1971, tothe effect that decertification efforts were still continuingand that there was extensive dissatisfaction with the Unionamong the employees is of doubtful import.At best, thesecommunications were self-serving declarations and werecolored,at least,by thefact that a complaint had issuedalleging that the dissident movement among the employeeswas itself the product of unlawful assistance.But more important than all of this is the fact thatRespondent's asserted doubt of majority status must be"raised in a context free of unfair labor practices."SouthernWipers, Inc., supra.As has been found herein,Respondentdid commit unfair labor practices and it is at least arguablein view of the complaint issuedon July16, 1971, in Case22-CA-4482 that Respondent had unlawfully assisted thedissident employees even before the petition for decertifica-tion was filed on July 19, 1971. At the very least,the weightwhich Respondent might otherwise have accorded the filingof the representation petition is considerably abated in thecontext of the earlier complaint lodged against it.In addition,Respondent is in an unenviable positionwhen it presently complains.As of December22, 1971,when an order was entered discontinuing the earlier unfairlabor practices proceeding against a background in whichthe parties had agreed to a consent election,no more wasrequired of Respondent to relieve itself from any liabilityfor prior unfair labor practices or from any obligation tobargain than to refrain thereafter from any conduct consti-tuting an unfair labor practice or from any conduct consti-tuting interference with the election.As already shown,Respondent did not so refrain.Thisin itself reflects furtheron the sincenty of the doubt it had asserted and continuedto assert as to the continued majority status of the Union.It follows that the presumption of the Union's majoritystatus of the Union as an incumbent representative of theemployee is operable and that Respondent has failed torebut that presumption.15Respondent's duty to recognize14As alreadynoted,no decision ever issuedin Case 22-CA-4482 whichhad been consolidatedwith the refusal-to-bargaincomplaint inCase 22-CA-4564 forhearing anddecision The charges andthe complaints thereinwere withdrawn after the stipulation for certification upon consent electionwas executedand bargain with the Union under thesecircumstances isclear. Its admitted refusal to do so is a violation of Section8(a)(5) and (1) of the Act. I so findIn this frame of reference Respondent's argument that abargaining order should not be entered in any event is inap-posite. The argument, based onGissel Packing Co.,395 U.S.575 (1969), is that "even if the Trial Examiner were to findcontrary to Respondent that the union enjoyed a majorityand that the 8(a)(1) activity occurred, the activitywas nei-ther numerous nor pervasive" (Res. Brief to Trial Examiner,p. 52). Respondent's position is doubly vulnerable. In thefirst place, the logic of theGisselrationale as to the proprietyof a bargaining order is predicated on the acceptability ofutilizing authorization cards as an alternative to a Boardelection for determining the majority status ofa union.Here, the majority status of the Union derives not fromauthorization cards but from its status as the incumbentbargaining representative of the employees. In the secondplace, even if one were to assume the applicability of theGisselcriteria here, the threats to move or close the plant orto substantially curtail production, even without the addedfactor of promises of benefit, is the kind of conduct notreadily remediable by the posting of a remedial notice, andof such gravity as to render election unlikely. A bargainingorder here is plainly warranted.General Stencils, Inc.,195NLRB 1109 (1972).CONCLUSIONS OF LAW1.By warning and threatening its employees that theplant would move or close, or that production would besubstantially curtailed if the employees voted for union rep-resentation, Respondent violated Section 8(a)(1) of the Act.2.By promising employees benefits in their working con-ditions, and, conversely, by promising not to curtail existingbenefits if the employees rejected union representation, Re-spondent violated Section 8(a)(1) of the Act.3.By the conduct outlined in paragraphs I and 2 herein,Respondent interfered with the employees' freedom ofchoice in the election conducted on January 19, 1972.4.All production and maintenance employees employedby Respondent at its Clifton and Orange, New Jersey loca-tions, including janitors, truckdrivers, manufacturing pro-cess technicians, inspection department technicians, modelshop employees, toolroom inspectors and expeditors, butexcluding engineering, research, office clerical employees,plant clerical employees, professional employees, guardsand supervisors as defined in the Act constitute a unit ap-propriate for the purpose of collective bargaining within the15Reference may be made here to the letter of September 8, 1971 writtenby counsel for petitioner in Case 22-RD-308 to Respondent whichstates that71 cards "representing a majority of those employed in the unit had been filedwith the Regional Office of the N L R B " in support of the petition fordecertification. This self-serving declaration was, for obviousreasons, in-competent to establish that a majority of the employees had rejected theUnion and, indeed, Respondent stated that the letter in question was not putinto evidence for the truth of the statements contained therein Respondentalso made an abortive effort to have the General Counsel produce the cardswhich had been filed with the Board in the decertification proceeding. Forequally obviousreasons, such evidence would be inadmissible and incompe-tentThe short of the matter is that General Counsel rested his showing ofmajority on the presumption of an incumbent's majority status and Respon-dent, did not rebut that presumption AUTOMATEDBUSINESSSYSTEMSmeaning of Section 9(b) of the Act.5.At all materialtimestheUnion has been the dulydesignated bargaining representative of the employees inthe aforesaid unit.6.By refusing to recognize and bargain with the Unionas the exclusive bargaining representative of the employeesin the aforesaid unit Respondent has violated Section8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8.Respondent did not violate the Act in the other re-spects alleged in the complaint.REMEDYIn addition to directing Respondent to cease and desistfrom engaging in the several unfair labor practices found,the character and scope of those violations makes appropri-ate a further order directing Respondent to refrain frominfringing in any manner upon the rights guaranteed itsemployees under Section 7 of the Act.Affirmative relief is also appropriate here. Accordingly, Ishall direct Respondent to bargain collectively, upon re-quest, with the Union as the exclusive bargaining represen-tative of the employees in the unit found appropriate herein,and to embody any understanding reached in a signedagreement. The remedial order will also include the custom-ary provisions relating to the posting of notices and relatedmatters.Finally, I shall recommend that the election in Case 22-RC-5124 be set aside and, in view of the bargaining orderentered herein, that Case 22-RC-5124 be dismissed.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record and pursuant to Section 10(c) ofthe Act, I recommend the following Order:ORDER16Respondent, Automated Business Systems, its officers,agents, successors and assigns, shall:1.Cease and desist from:(a)Warning or threatening its employees that it will closeor move the plant or that it will substantially curtail produc-tion if the employees seek union representation.16 In the event no exceptionsare filed as provided by Section 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrder herein shall, as providedin Section102 48 of theRules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waivedfor all purposes549(b) Promising its employees benefits or threatening tocurtail existing benefits if the employees reject union repre-sentation.(c)Refusing to recognize or bargain collectively with Lo-cal 432, International Union of Electrical, Radio and Ma-chineWorkers, AFL-CIO, as the exclusive bargainingrepresentative of all production and maintenance employ-ees employed at its Clifton and Orange, New Jersey loca-tions,including janitors, truckdrivers,manufacturingprocess technicians, inspection department technicians,model shop employees, toolroom inspectors and expeditors,but excluding engineering, research, office clerical employ-ees,plant clerical employees, professional employees,guards and supervisors as defined in the National LaborRelations Act, as amended.(d) In any other manner interfering with, restraining orcoercing its employees in the exercise of the rightsguaran-teed them under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the National Labor Relations Act,as amended:(a)Upon request, bargain collectively in good faith withthe above-named Union as the exclusive bargaining repre-sentative of the employees in the above-described unit, andembody in a signed agreement any understanding reached.(b) Post at its Clifton and Orange, New Jerseylocationscopies of the attached notice marked "Appendix." 17 Copiesof the notice, on forms provided by the Regional Directorfor Region 22, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedfor 60 consecutive days thereafter in conspicuous places,including all places where notices to employeesare custom-arily posted. Reasonable steps shall be taken by Respondentto insure that the notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director, in writing, within 20days of the date of this Order, what steps Respondent hastaken to comply therewith.IT IS ALSO ORDERED that the complaint herein be dismissedinsofar as it alleges violations of the Act not specificallyfound herein.IT IS FURTHER RECOMMENDED that the elections in Case No.22-RC-5124 be set aside and that the said proceeding bedismissed.17 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board."